Hvman, C. J.
Plaintiff sued to obtain judgment against Owen Franks, as owner of the steamboat H. Howell, for amount due for certain services on the boat, and also for advances made to the boat.
Plaintiff also sued out a writ of attachment, made Wm. Thatcher a party garnishee to the suit, and propounded to him interrogatories.
Defendant, Franks, denied all the allegations of plaintiff’s petition, and averred that he was not the owner of the boat, and therefore not bound for debts incurred for the boat.
The District Judge rendered judgment, and decreed that plaintiff recover of Franks the amount claimed, less 138 13. He further decreed that plaintiff have judgment against garnishee, Wm. Thatcher, in his individual capacity and as agent of John Thatcher, for the amount-of the judgment against Franks.
From this judgment Franks appealed.
Defendant, in this Court, relies on the evidence proving that he was not the owner of the boat,, at the time the services were rendered and the money was advanced, to induce a reversal of the judgment. This certainly would have been a valid defence, had he not have claimed, when plaintiff’s claim originated, to be the owner of the boat, and had not acted as owner.
As owner of the boat he would have been liable, and he cannot, after he permits services to be rendered and advances to be made on the boat, on his apparent responsibility and for his apparent advantage as owner, escape, by contradictory proof, the responsibility of owner. 1 An. 11.
The judgment against Wm. Thatcher, as the agent of John Thatcher, is erroneous. John Thatcher is not a party by garnishment or otherwise, and no judgment can be rendered in this suit against him, so as to affect the control by defendant of the claim that defendant has against him.
It is decreed that the judgment of the District Court be reversed, so far as it decreed that plaintiff have judgment agaiust Wm. Thatcher, as the agent of John Thatcher, for the amount of the judgment against Owen Franks.
It is further decreed that, in every other respect, the judgment of the District Court be affirmed; the plaintiff to pay the costs of this appeal.